 `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARDnor is there any evidence that the employees who signed the petition*ere apprised of any such approval.The Union contends also that the Board should infer, despite thePetitioners' denials, that the Employer instigated the instant petition.However, there is insufficient basis in the record for drawing suchinference.We'find that a question affecting commerce exists concerning therepresentation of certain employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees at the Employer's plantatMascoutah, Illinois, excluding office clerical and professional em-ployees; and supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.'The unit conforms to that found appropriate by the Board inHarris Langenberg HatCompany,106 NLRB 19,and neither the Union nor Employer objects to such unit,Solar AircraftCompanyandDistrict Lodge 118, InternationalAssociation of Machinists,AFL-CIO,Petitioner.CaseNo.18-RC-9845.July 17, 1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Richard P. O'Connell, hear-ing officer.The hearingofficer's rulingsmade at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1:The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act for the followingreasons:Petitioner seeks to represent the following groups of employees inone combined unit: a group of laboratory technicians, laboratory as-sistantsand stenographers working in the metallurgical and chemicallaboratories; a group of clerical employees known as cost recorders and116 NLRB No. 23. SOLAR AIRCRAFT COMPANY201a group of blueprint crib employees.In the alternative, the Petitionerwould represent 2 separate units, 1 for the laboratory employees andthe other for clerical employees and crib attendants. If successfulin an election, Petitioner declared it would add these employees to theexisting production and maintenance unit which Petitioner currentlyrepresents, unless the Board should otherwise direct.The Employerurges that neither one combined unit for all requested groups norseparate units as indicated in Petitioner's alternative position wouldbe appropriate.Furthermore, the Employer contends that Petitioneris not the proper labor organization to represent these requested groupsbecause of a conflict of interest with the production and maintenanceemployees.'The Laboratory EmployeesPetitioner seeks to represent the technicians and assistants employed,in the, metallurgical and chemical laboratories together with the.stenographers also located there,-excluding all supervisors and profes-sional employees.The metallurgical laboratory is divided into foursections, photographic, physical testing, metallographic section, and.X-ray.The technicians and assistants in the photographic *section areengaged in taking pictures of processes, equipment and parts which are-being manufactured and they also process films- and prints. In thephysical testing section, they do various types 'of testing such astensile,florescent penetrant, metallographic and hardness testing.They also use X-ray and examine welds made in the production de-partment.In the metallographie section", they are concerned mainlywith examining the microstructure of metals, 'materials and finishedparts to determine performance in relation to specifications.Theydeal mainly with microscopes in their work.The X-ray techniciansuseX-ray equipment in the examination of 'welds and other productionparts.-The chemical laboratories consist of two sections, the analytical sec-tion and the process section, each under its own supervision by profes-sional employees.The work of these technicians is to test materialsand finished products to determine errors and defects.All technicians and assistants have the same qualifications, that is,they must be high school graduates, know how to use testing equipment,and must have 2 years of experience in a related field. The assistantsmust have some knowledge of commercial arithmetic and geometry.They are salaried and have the same fringe benefits as office clericalsand administrative and managerial personnel.iWe find no merit in the Employer's argument that the Petitioner, as representative ofthe production and maintenance employees,may not represent the other groups hereinrequested.There is no statutory limitation on the right of a union to represent technicalemployees becauseit already represents the same employer's production employees in theabsence of evidenceitwill notadequately represent them.Bulldog Electric ProductsCompany,96 NLRB 642. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find on the basis of the above that the technicians and assistantsherein sought are technical employees, and as such, they would be en-titled to separate representation in a technical unit .2The recordshows, however, that there are some 200 employees located in the plant,particularly in the industrial engineering departments, which em-ploy draftsmen, methods analysts, and others, who have qualificationsand functions similar to those of the laboratory employees under con-sideration.We therefore find merit in the Employer's contention thatthe only appropriate unit for a group of technical employees must in-clude all such technicians similarly employed.As the petitioner isseeking only a segment of such employees, we find the unit inap-propriate and shall dismiss the petition for the laboratory employees.3The Cost Recording EmployeesThere are some 25 cost recording employees, who together with achief clerk and 2 payroll clerks constitute a cost recording department,supervised by the chief cost recording supervisor and his assistant,which clerks the Petitioner regards as plant clericals.The departmentis located in the office area and is a part of the financial control division.Their duties are to gather information, from work slips of the produc-tion workers to obtain costs of production; they also assist in the prepa-ration of monthly inventories and help in developing payrolls.Theyare on the salaried payroll and receive the fringe benefits of the salariedpersonnel.The Employer contends that a unit of cost recording employees withor without the blueprint attendants is not appropriate, because theyare office personnel and part of management.We find on the basis ofthe record that the cost recording employees are office clerical em-ployees and not plant clericals, as contended by the Petitioner.Therecord shows, however, that there are office clerical employees whomthe Petitioner does not seek to represent.As it is clear that Petitioneris seeking only a segment of such office clerical employees, we find aunit of cost recording employees not appropriate 4Nor may suchoffice employees be added to the existing production and maintenanceunit in view of the Board's well-established policy in this regard.Blueprint Crib AttendantsThe Petitioner would also include the blueprint crib attendants ina unit with the cost recording clerks.These cribs are located in theproduction area, and it is the duty of the attendants to file all blue-prints in the proper place, keep them under lock, and issue them only2 Bell Aircraft Corporation,98 NLRB 1277, 1279.8 DouglasAircraftCompany,Inc.,113 NLRB 443, 444.4 SeeGeneral Insurance Company ofAmerica,108 NLRB80,82;DetroitMarineTerminals,Inc.,115 NLRB 822. SHELL OILCOMPANY203to authorized personnel.Because of the confidential nature of theblueprints, the attendants are subject to special security investigation.They are supervised by the chief design engineer, who has an office inthe main office building.They are on the salaried payroll and havethe same fringe benefits as other salaried employees.The Petitioner contends the blueprint crib attendants are plantclerical employees and should be added to the production and main-tenance unit if it wins the election.The Employer urges that they areoffice clericals, and may not become a part of the production and main-tenance unit.We find on the basis of the record that these attendants are plantclericals.Although we find no merit in the Employer's contentionthat the crib attendants are security personnel and that these and thecost recorders may not be represented by Petitioner because of any con-flict of interest with production workers or because the same unionwould represent both groups,' the record shows that there are some 50other unrepresented plant clerical employees who work in the plantwith foremen and engineers, and whom the Petitioner does not seek torepresent.We find therefore that the Petitioner is seeking only a seg-ment of the plant clerical employees, and for this reason the requestedunit is inappropriate.Nor may a segment of the plant clerical groupbe granted a self-determination election with respect to representationin a production and maintenance unit.Inasmuch as the groups requested by the Petitioner neither sepa-rately nor in combination constitute appropriate units, we shall dis-miss the petition.[The Board dismissed the petition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.5 See footnote1, supra.Shell Oil CompanyandLocal No. 553, affiliated with United Asso-ciation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO, et al., Petitioners.'Cases Nos. 14-RC-2947, 14-RC-2955,14-RC-2958, 14-RC--959, 14-RC-2960, 14-RC-29661 14-RC-3969,and 14-RC--2973.July 17,1956DECISION AND DIRECTION OF ELECTIONSUpon consolidated petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforei The other Petitioners are : Carpenters District Council of Madison County&Vicinity,Illinois,UnitedBrotherhood of Carpenters&Joiners ofAmerica, A 'L-CIO ;Local 56116 NLRB No. 24.